Citation Nr: 0843987	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for varicose veins, 
including secondary to frostbite.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in June 2005, and a 
substantive appeal was received in June 2005.  The Board 
remanded the case to the RO for further development in April 
2007.  A supplemental statement of the case was issued in 
September 2008 and the case has now been returned to the 
Board on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his varicose vein symptomatology 
arose as a result of his frostbite incurred in service.  He 
is not service-connected for frostbite or any other cold 
injury residuals at this time.  

In April 2007, the Board remanded the case to the RO, 
instructing them to 
obtain copies of the veteran's service records from the 24th 
General Hospital in Italy during 1944 and associate them with 
the claims file.  The RO has provided no evidence that any 
attempt to acquire these documents was made.  

The RO has a duty to assist the veteran in retrieving service 
medical records and other relevant records pertaining to the 
claimant's active service, which are held by a governmental 
entity.  38 U.S.C.A. § 5103A(c)(1).  The Board specifically 
requested that the RO obtain complete copies of the veteran's 
service medical records, including the vein and bronchitis 
treatment from Italy in 1944.  It is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Indeed, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board must remand the case to 
the RO and request that the RO sufficiently document any 
attempts to obtain the records.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the file 
complete copies of the veteran's service 
treatment records, specifically including 
the 1944 vein and bronchitis treatments 
from the 24th General Hospital in Italy.  
Any negative search result should be 
noted in the claims file and communicated 
to the veteran.

2.  If the requested records are obtained 
and indicate any vascular complaints or 
treatment, then return the claims file to 
the same examiner that provided the July 
2008 VA examination for further comment.  
If that examiner is not available, then 
another comparably qualified examiner may 
respond in his place.  In either case, an 
opinion should be offered as to whether 
it is at least as likely as not that the 
current varicose vein disability is 
causally related to active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  Also, if it is determined that 
another objective examination is required 
in order to fully respond to this 
inquiry, then one should be arranged and 
all necessary tests conducted.  

The claims file must be reviewed in 
conjunction with this request.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



